Title: To James Madison from James Butler, 9 February 1816
From: Butler, James
To: Madison, James


                    
                        
                            Honered Sir
                        
                        
                            UStates Ship Indepindance
                            February 9th 1816
                        
                    
                    I hope you will parden These few lines and not Considir Them as intrusive but as an humbel petion for my Discharge. I Shoud not wish the favor if my Situation was not as I Shal State to you which I hope you will take into Consideration (and grant my request) having Served my apprenticeship in Alexandria to the Cordwaning business which trade I was put to by my eldest Sister who then resided in the former place and acted after my parents Death as my Sister and a perant. At that time it was in hir power to Do So but Since I left the former place She has had the misfortune of becoming a wido and left with three Smal Children to Support and as She informd me while on lake ontario that She was in a Critical Situation being left without friends and without money I wrote to philadelphia and sent hir my prize money that was indue me there and after the treaty of peace

I petioned Cmd Chancy for my Discharge Sending his letters inclosed in this petion which he returnd me again without any answer. But he was kind enough to favor me with the priviledg of working in the harbou[r] all last winter which gave me great opertunity of Contributing to hir Supor⟨t.⟩ Since our arrival from the Mediterranian I wrote three letters, for hir to indeavor to git my Discharge but I have never receved any answer as yet and I am apprihensive that She is no more and I shoud feal happy if you will be so kind as to place it in my power to return to Alexandria and find whate has become of the Children if She Shoud be no more and do by them as She has Done by me. I hope Sir you will take into Consideration my fealings and gra⟨nt⟩ the request. My time expires in May and I Can tender but little Service to my Cuntry this winter I as[c]ribe my self you⟨r⟩ humbel Servant
                    
                        
                            James Butler
                        
                    
                